

116 HCON 63 IH: Expressing the sense of Congress that the Centers for Medicare & Medicaid Services should take action to ensure that home infusion therapy services are accessible to all Medicare beneficiaries.
U.S. House of Representatives
2019-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. CON. RES. 63IN THE HOUSE OF REPRESENTATIVESSeptember 18, 2019Mr. Engel submitted the following concurrent resolution; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedCONCURRENT RESOLUTIONExpressing the sense of Congress that the Centers for Medicare & Medicaid Services should take action to ensure that home infusion therapy services are accessible
			 to all Medicare beneficiaries.
	
 Whereas home infusion therapy services allow patients with congestive heart failure, immunologic diseases, cancer, and other conditions to remain home, away from the risk of hospital-acquired infections, where patients can resume their personal and professional activities;
 Whereas home infusion therapy services are an extension of the health care continuum and serve as a safe, convenient, cost-effective alternative for patients to be administered infusion drugs when other settings are unnecessary, impractical, or unavailable; when transport outside the home is a burden to the patient or family; or when administration of infusion drugs at home can improve quality of life;
 Whereas the Government Accountability Office concluded in a 2010 report that providing infusion therapy at home generally costs less than treatment in other settings; Whereas the 21st Century Cures Act created a home infusion therapy services benefit, beginning in 2021, under the Medicare program under title XVIII of the Social Security Act to ensure that Medicare beneficiaries continue to have access to home infusion therapy services;
 Whereas the Bipartisan Budget Act of 2018 included a provision to provide for temporary transitional payments for home infusion therapy services in 2019 and 2020, and the Congressional Budget Office projected that such provision would save $910,000,000 from 2018 through 2022;
 Whereas Congress intended for the Medicare program to provide payments for all home infusion therapy services provided in accordance with a Medicare beneficiary’s plan of care, including pharmacy services (including administrative, compounding, dispensing, distribution, clinical monitoring, and care coordination services), nursing services, and other services as required by the plan of care;
 Whereas such payments for home infusion therapy services were intended to be separate from, and in addition to, payments under the Medicare program for durable medical equipment, which cover the costs of equipment and supplies necessary to administer home infusion drugs but are not adequate to cover the costs of professional services furnished to administer such drugs;
 Whereas Congress intended for the Medicare program to provide, with respect to a Medicare beneficiary, payments for each infusion drug administration calendar day of such beneficiary, that is, each day a home infusion drug physically enters such beneficiary’s body;
 Whereas neither the 21st Century Cures Act nor the Bipartisan Budget Act of 2018 instructed the Centers for Medicare & Medicaid Services to make payments only for days on which a skilled professional is physically present in a Medicare beneficiary’s home;
 Whereas the Centers for Medicare & Medicaid Services has implemented both statutes in direct contradiction of the plain meaning of such statutes, as well as Congress’ explicit intent; and
 Whereas clarification of Congress’ intent regarding the implementation of the 21st Century Cures Act and the Bipartisan Budget Act of 2018, ensuring payments for each infusion drug administration calendar day, is necessary to protect Medicare beneficiaries’ access to home infusion therapy services: Now, therefore, be it
	
 That it is the sense of Congress that the Centers for Medicare & Medicaid Services should promulgate regulations that define an infusion drug administration calendar day to mean, with respect to a Medicare beneficiary, any day on which a home infusion drug physically enters such beneficiary’s body. Such regulations should not limit the definition to days on which a skilled professional is physically present in such a beneficiary’s home.
		